Filed pursuant to Rule 433 Registration Statement No. 333-180300-03 March 14, 2014 An opportunity for monthly cash flow. GLDI: Generates variable cash flow from selling covered calls on gold shares**. credit-suisse.com/etn **Covered calls limit upside participation. You may receive less, and possibly significantly less, than the principal amount of your investment at maturity or upon repurchase or sale. Credit Suisse Gold Shares Covered Call ETNs track the performance of the Credit Suisse NASDAQ Gold
